DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 7 and 14 – 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 8,684,131).
With respect to claims 1 and 15, Park et al. teach an insert assembly unit for a muffler of an exhaust system of an internal combustion engine (Fig.2), the insert assembly comprising a first wall (Fig.2, Item 40) with a circumferential edge area configured for fixing at a circumferential wall of a muffler; 5a second wall (Fig.2, Item 40) arranged at spaced location from the first wall, wherein the second wall has a circumferential edge area configured for fixing at a circumferential wall of a muffler; and an exhaust gas flow unit (Fig.2, Item 15) arranged between the two walls, wherein the exhaust gas flow unit comprises a flow duct (Fig.2, Item 10) area with an exhaust gas outer flow opening to be positioned directed 10towards an opening in a circumferential wall of the muffler; a first mounting duct (Fig.2, Item 21) area with a first mounting opening for fixing the exhaust gas flow unit at the first wall (Fig.2, Item 40); and a second mounting duct (Fig.2, Item 22) area with a second mounting opening for fixing the exhaust gas flow unit at the second wall (Fig.2, Item 40).  
With respect to claim 2, Park et al. teach wherein a duct longitudinal axis of the first mounting duct (Fig.2, Item 21) area essentially corresponds to a duct longitudinal axis of the second mounting duct (Fig.2, Item 22) area.  
With respect to claim 3, Park et al. teach wherein the exhaust gas flow unit (Fig.2, Item 15) is open in directions opposed to one another at the first 13mounting opening; and the exhaust gas flow unit is open in directions opposed to one another at the second mounting opening.  
With respect to claims 4 and 5, Park et al. teach wherein the first wall has a first mounting bulge meshing with the first mounting duct area in an area of the first mounting opening; and the second wall has a second mounting bulge meshing with the second mounting duct area in an area of the second mounting opening; and wherein the first mounting bulge essentially closes the first mounting duct area against the passage of exhaust gas in the area of the first mounting opening; or the second mounting bulge essentially closes the second mounting duct area against the passage of exhaust gas in the area of the second mounting opening; or the first mounting bulge essentially closes the first mounting duct area against the passage of exhaust gas in the area of the first mounting opening and the second mounting bulge essentially closes the second mounting duct area against the passage of exhaust gas in the area of the second mounting opening (Fig.4; Col.4, Lines 28 – 51).  
With respect to claim 6, Park et al. teach wherein a duct longitudinal axis of the flow duct (Fig.2, Items 21 and 22) area is arranged essentially at right angles to the 14duct longitudinal axis of the first mounting duct (Fig.2, Item 10) area; or a duct longitudinal axis of the flow duct area is arranged essentially at right angles to the duct longitudinal axis of the second mounting duct area; or a duct longitudinal axis of the flow duct area is arranged essentially at right angles to the duct longitudinal axis of the first mounting duct area and the duct longitudinal axis of the flow duct area is arranged essentially at right angles to the duct longitudinal axis of the second mounting duct area.  
With respect to claims 7 and 18, Park et al. teach wherein the exhaust gas flow unit has an exhaust gas flow unit central volume (Fig.2, Item 15); the flow duct area is open towards the exhaust gas flow unit central volume; the first mounting duct area is open towards the exhaust gas flow unit central volume; and the second mounting duct area is open towards the exhaust gas flow unit central volume (Fig.2).  
With respect to claim 14, Park et al. teach wherein the first wall, the second wall and the exhaust gas flow unit comprise shaped sheet metal parts; or a plurality of exhaust gas inner flow openings (Fig.4, Items 42) are provided in at least one of the first wall and the second wall (Fig.4, Item 40); or the first wall, the second wall and the exhaust gas flow unit comprise shaped sheet metal parts and a plurality of exhaust gas inner flow openings are provided in at least one of the first wall and the second wall.  
With respect to claim 16, Park et al. teach wherein the exhaust gas outer flow opening is directed towards an opening in the circumferential wall; or the flow duct area traverses the opening in the circumferential wall; or the exhaust gas outer flow opening is directed towards an opening in the circumferential wall and the flow duct area traverses the opening in the circumferential wall (Fig.2).  
With respect to claim 17, Park et al. teach wherein at least one of the first wall and the second wall is a partition (Fig.2, Items 40), separating chambers (Fig.2, Items 50) formed in the muffler interior from one another.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 – 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 8,684,131) in view of Reinheimer et al. (US 8,307,944).
With respect to claims 8 and 13, Park et al. teach the limitations already discussed in a previous rejection, but fail to disclose wherein a plurality of exhaust gas inner flow openings, which are open towards the exhaust gas flow unit central volume, are provided in the exhaust gas flow unit. 
Nevertheless, Reinheimer et al. teach an exhaust gas flow unit (Figs.1 and 3, Item 4) comprising a plurality of exhaust gas inner flow openings (Figs.1 and 3, Items 13), which are open towards the exhaust gas flow unit central volume. 
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Reinheimer et al. exhaust gas flow unit configuration as the Park et al. exhaust gas flow unit because it would provide access from the exhaust gas flow unit central volume to a chamber surrounding the exhaust gas flow unit, in this manner further tuning the muffler to provide a broad sound attenuating performance.
With respect to claims 9, 11, 12 and 20, the Examiner considers that it would have been an obvious matter of design choice to provide the exhaust gas flow unit having at least one mounting projection; at least one of the first wall and the second wall has a meshing opening; and the at least one mounting projection meshes with the meshing opening because it would provide means to secure the exhaust gas flow unit to the walls without the need of extra parts or assembly steps and processes, as disclosed by Bellgardt et al. (US 5,581,056).  
With respect to claims 10, 13 and 19, Reinheimer et al. teach wherein the exhaust gas flow unit comprises an exhaust gas flow unit housing with a first housing shell and with a second housing shell; and the first housing shell is connected to the first housing shell in fastening edge areas (Fig.1, Item 4; Col.4, Lines 64 – 67 and Col.5, Lines 7 – 18).  


Conclusion

The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          September 24, 2022